Citation Nr: 0330939	
Decision Date: 11/07/03    Archive Date: 11/17/03	

DOCKET NO.  00-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to May 
1979, with additional service in the South Carolina National 
Guard from June 1979 to June 1991.

This case comes before the Board of Veterans' Appeals 
(Board) pursuant to a March 2003 Order of the United States 
Court of Appeals for Veterans Claims (Court).  In that 
Order, the Court vacated a May 2002 decision finding that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's previously denied claim for service 
connection for arteriosclerotic heart disease.  In so doing, 
the Court remanded the veteran's case to the Board for 
action consistent with a February 2003 Joint Motion for 
Remand.  The case is now, once more, before the Board for 
appellate review.


REMAND

At the time of the aforementioned Joint Motion in February 
2003, it was noted that the Board had failed to adequately 
discuss and/or address the new notice requirements contained 
in the Veterans Claims Assistance Act of 2000.

In that regard, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence 
in July 2001, the RO has failed to provide the veteran and 
his representative with adequate notice of the VCAA, or of 
the information and evidence necessary to substantiate his 
claim.  In point of fact, as of the issuance of the most 
recent Supplemental Statement of the Case in September 2001, 
neither the veteran nor his representative had yet been 
furnished with those laws and regulations implementing the 
various provisions of the VCAA.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and 
in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  Compliance 
requires that the veteran be notified, 
via letter, of any information and any 
medical or lay evidence not previously 
provided to the Secretary that is 
necessary to substantiate his claim.  A 
general form letter, prepared by the RO 
not specifically addressing the 
disability or disabilities at issue is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

3.  The RO should then review the issue 
of whether new and material evidence has 
been submitted sufficient to reopen the 
veteran's previously denied claim for 
service connection for arteriosclerotic 
heart disease.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain 
additional development, and to comply with recently enacted 
legislation and decisions of the United States Court of 
Appeals for the Federal Circuit.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




